Citation Nr: 1207351	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  08-36 566	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than September 27, 2006, for the award of a 30 percent rating for bilateral pes planus with plantar warts and calluses.

2.  Entitlement to an increased rating for bilateral pes planus with plantar warts and calluses, currently evaluated as 30 percent disabling.

3.  Entitlement to a rating in excess of 10 percent for arthritis of the right knee prior to October 31, 2008.

4.  Entitlement to a rating in excess of 10 percent for instability of the right knee prior to October 31, 2008.

5.  Entitlement to an increased rating for right total knee replacement, evaluated as 30 percent disabling, effective from January 1, 2010.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from November 1976 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In the December 2006 decision, the RO awarded an increased rating to 20 percent (from 10 percent) for bilateral pes planus with plantar warts and calluses.  The decision denied entitlement to a rating in excess of 10 percent for arthritis of the right knee and in excess of 10 percent for instability of the right knee associated with that disability.

After the Veteran appealed the decision, he underwent a total right knee arthroplasty on October 31, 2008.  In January 2009, the RO in Atlanta closed out the previous ratings pertaining to the right knee and awarded the Veteran a 100 percent rating from October 31, 2008 to December 31, 2009 and a 30 percent rating from January 1, 2010, for right total knee replacement under Diagnostic Code 5055.  In view of these circumstances, the Veteran's appeal of the ratings pertaining to his service-connected right knee disability has been characterized as three distinct issues as set forth on the title page.

By an August 2009 rating decision, the RO determined that clear and unmistakable error (CUE) had been committed in the December 2006 decision when the 20 percent rating was assigned for bilateral pes planus with plantar warts and calluses.  The RO found that a 30 percent rating should have been awarded because the Veteran's pes planus disability is bilateral and not unilateral.  See 38 C.F.R. § 4.71a (Diagnostic Code 5276) (2011).  Even in view of the CUE determination, because less than the maximum available benefit for a schedular rating was awarded for pes planus, the issue is properly before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

During the appeal process, the Veteran contended that he was totally disabled due to unemployability as a result of service-connected disabilities (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009) (a TDIU rating is a component of the appeal for a higher rating).  In September 2010, the RO granted a TDIU rating.

The Veteran requested a hearing both before the RO and the Board in February 2009.  In August 2010, prior to any hearing, the Veteran's representative indicated that the Veteran did not wish to have any hearings-either one before the RO or the Board.  Under these circumstances, the Board finds that the Veteran has been afforded the opportunity for a hearing and that his request to testify before VA has been withdrawn.  38 C.F.R. § 20.704(e) (2011). 

The Board notes that the RO most recently considered the claims on appeal when a supplemental statement of the case (SSOC) was issued in August 2009.  Additional evidence, in the form of private treatment records and VA treatment records and examination reports, was received by the RO subsequent to the August 2009 SSOC and prior to the transfer of the claims file to the Board in December 2011.  The additional evidence is not relevant to the issues of entitlement to an effective date earlier than September 27, 2006, for the award of a 30 percent rating for bilateral pes planus with plantar warts and calluses, and entitlement to a rating in excess of 10 percent for arthritis of the right knee prior to October 31, 2008.  Because the evidence is not pertinent and does not have a bearing on these two issues, a remand to the RO for another SSOC is not required.  See 38 C.F.R. §§ 19.31, 19.37 (2011).  The Board's decision below addresses these two issues on the merits.

The additional evidence noted above is relevant to both the issue of entitlement to an increased rating for bilateral pes planus with plantar warts and calluses, currently evaluated as 30 percent disabling, and the issue of entitlement to an increased rating for right total knee replacement, currently evaluated as 30 percent disabling.  These two issues, as well as the claim for an increased rating for right knee instability prior to October 31, 2008, are addressed in the remand section following the Board's decision and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  A VA treatment record, dated February 3, 2004, constituted an informal claim for increase for service-connected bilateral pes planus with plantar warts and calluses.

2.  Resolving reasonable doubt in favor of the Veteran, an increase in disability to a rating of 30 percent for bilateral pes planus with plantar warts and calluses was factually ascertainable as of February 3, 2004.

3.  Prior to October 31, 2008, the Veteran's service-connected arthritis of the right knee resulted in pain, weakness, lack of endurance, fatigue, incoordination, crepitus, and effusion.  Functional loss equated to flexion of the right knee to no worse than 90 degrees with extension limited to no worse than 10 degrees.


CONCLUSIONS OF LAW

1.  An effective date of February 3, 2004, for the award of a 30 percent rating for bilateral pes planus with plantar warts and calluses is warranted.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400, 4.3, 4.71a, Diagnostic Code 5276 (2011).

2.  Prior to October 31, 2008, the criteria for a rating in excess of 10 percent for service-connected arthritis of the right knee were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that all notification action needed to make a decision has been accomplished as to the issues of entitlement to an effective date earlier than September 27, 2006, for the award of a 30 percent rating for bilateral pes planus with plantar warts and calluses, and entitlement to a rating in excess of 10 percent for arthritis of the right knee prior to October 31, 2008.  Through an October 2006 notice letter, the RO notified the Veteran and his representative of the information and evidence needed to substantiate the Veteran's claims for an increase.  The Veteran was told that the evidence must show that his service-connected disabilities had gotten worse.  The letter also provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the October 2006 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disabilities.  Consequently, a remand of these two issues for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with these two issues.  The Veteran's service treatment records have been obtained and associated with the claims file, as have treatment records from the VA Medical Centers (VAMCs) in Augusta and Dublin, Georgia.  Records from private treatment providers identified by the Veteran have also been obtained.  The record shows that the Veteran has been awarded disability benefits by the Social Security Administration (SSA).  SSA records were requested by the RO in December 2007 and November 2008 to no avail.  However, a September 2007 SSA decision has been associated with the claims file.

In regards to the rating issue pertaining to the right knee, the Veteran was provided multiple VA examinations prior to his October 31, 2008 total knee replacement.  The reports contain sufficient evidence by which to evaluate the Veteran's arthritis of the right knee in the context of the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

With respect to the earlier effective date issue pertaining to bilateral pes planus, the outcome of the appeal turns on a determination as to the date that a claim for an increase was filed.  The outcome also turns on when the level of disability was factually ascertainable based on evidence that has already been associated with the claims file.  There is no need for additional medical examination and or opinion for this issue.  There is no suggestion that additional evidence, relevant to this issue, exists and can be procured.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

A. Effective Date for Bilateral Pes Planus Rating

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).  An exception to that rule provides that the effective date of an award of an increase shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2), 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 (1997).

Thus, when addressing the effective date for an award of increased compensation, the Board must determine when a claim for increased compensation was received, and when a factually ascertainable increase in disability occurred.  With respect to the first of these determinations, the Board notes that once a formal claim for VA benefits has been filed, a subsequent informal request for increase will be accepted as a claim.  38 C.F.R. § 3.155(c) (2011).  Generally, the informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

Additionally, VA or uniformed services medical records may form the basis of an informal claim for increased benefits where a formal claim for service connection has already been allowed.  38 C.F.R. § 3.157 (2011).  Under 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  Otherwise, in the case of evidence from a private physician, date of receipt of any record or report will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(2).

By way of background, the Veteran initially filed an application for benefits that included a claim of service connection for feet problems in June 1987.  By a December 1987 rating decision, service connection was granted for bilateral pes planus with plantar warts and calluses.  A 10 percent rating was awarded.  In January 1988, the Veteran filed a notice of disagreement with the rating.  However, after a statement of the case (SOC) was issued in April 1988, the Veteran did not submit a substantive appeal to perfect the appeal.  See 38 C.F.R. §§ 19.117, 19.129 (1987).  In an April 1988 letter accompanying the SOC, the RO informed the Veteran that the record would be closed out if a substantive appeal was not received.  Because a substantive appeal was not received, the case at that time is considered to be closed out and the December 1987 rating decision is final.

Thereafter, no correspondence pertaining to pes planus was received from the Veteran until September 27, 2006.  During the time period between April 1988 and September 2006, several pieces of correspondence were received from the Veteran.  However, they pertained to issues of educational assistance and dependents, and claims concerning hypertension and the right knee.  The September 27, 2006 correspondence included a claim for an increase in compensation for service-connected pes planus.  Thus, it was the earliest submitted informal claim.  See 38 C.F.R. § 3.155.

Although the September 27, 2006 correspondence was the earliest correspondence received from the Veteran that may be considered a claim for an increase, he was seen for treatment at the Dublin VAMC prior to that date.  Because the treatment involved foot pain and pes planus, section 3.157(b)(1) is implicated.  As early as February 3, 2004, the Veteran was treated for multiple complaints including foot pain.  An outpatient clinic note recorded the Veteran's history, his complaints were identified, and a physical examination was conducted.  There was lateral deviation of the toes on both feet, callous formations along both lateral margins, and flat feet.  The assessment was foot pain suspect due to pressure and flat feet.  The Veteran was going to be evaluated for inserts.

The February 3, 2004 clinic note does not represent a report of hospitalization.  As to whether it constitutes a report of examination, the answer is not entirely clear.  "Report of examination" is not defined in section 3.157.  Recently, the United States Court of Appeals for Veterans Claims (Court) addressed the matter.  See Massie v. Shinseki, No. 09-3397 (U.S. Vet. App. Dec. 19, 2011).  The Court noted that the parties to Massie and the Court could not identify any definition for the term "report of examination."  Id. at 13 (slip opinion).  The Court appeared to determine that the term meant something greater than a letter from a VA physician generally describing many years of treatment and less than a VA compensation examination.  Id. at 13-15.  Additionally, the Court stated that the record in question must at least indicate that the service-connected disability had worsened.  Id. at 15.  

The February 3, 2004 clinic note is not as comprehensive as a VA compensation examination.  However, the record includes the Veteran's history, symptoms, and a physical examination with an assessment.  Thus, the clinic note appears to meet the threshold of what constitutes a report of examination under section 3.157(b)(1).  Accordingly, because the record pertains to the Veteran's service-connected disability in question and at least indicates that his disability was worsening at the time, the Board finds that the record also constitutes an informal claim for increase under section 3.157(b)(1).

The question becomes when did entitlement arise for the 30 percent rating; i.e., when was it factually ascertainable that an increase in disability occurred.  See 38 C.F.R. § 3.400(o)(2).  Pes planus is evaluated under Diagnostic Code 5276.  Under that diagnostic code, a 10 percent rating is warranted for moderate symptoms, with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, or pain on manipulation and use of the feet, unilaterally or bilaterally; and a 30 percent rating is warranted for severe symptoms, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities, bilaterally.  38 C.F.R. § 4.71a (Diagnostic Code 5276).

The February 3, 2004 clinic note reflected that the Veteran was experiencing foot pain, had deviation of the toes and callosities, and was going to necessitate inserts for treatment.  Resolving reasonable doubt in the Veteran's favor, the Board finds that it was factually ascertainable that an increase in disability had occurred to the level of 30 percent in light of the evidence contained in the February 3, 2004 clinic note.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2011).  Given that February 3, 2004 is both the date of claim and the date an increase in disability was factually ascertainable, the Board concludes that an earlier effective date for the 30 percent rating for bilateral pes planus with plantar warts and calluses is warranted-February 3, 2004, and no earlier.  See 38 U.S.C.A. § 5110(b)(2), 38 C.F.R. § 3.400(o)(2).

B. Arthritis of the Right Knee

Prior to an October 31, 2008 total knee replacement, the Veteran's service-connected right knee disability was characterized as arthritis of the right knee.  A 10 percent rating was assigned for the disability.  The Veteran contends that a higher rating is warranted for the period prior to October 31, 2008.  As noted in the introduction, the evaluation of the right total knee replacement is addressed in the remand section.

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The Court has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Arthritis due to trauma is evaluated under Diagnostic Code 5010.  Under that diagnostic code, the disability is rated on the basis of limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5003, 5010).  Diagnostic Codes 5260 and 5261 relate to limitation of motion of the knee joint.  For limitation of flexion of the leg, a noncompensable (zero percent) rating is warranted if flexion is limited to 60 degrees; a 10 percent rating is warranted if flexion is limited to 45 degrees; a 20 percent rating is warranted if flexion is limited to 30 degrees; and a 30 percent rating is warranted if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a (Diagnostic Code 5260).  The knee may also be rated under limitation of extension of the leg.  A noncompensable rating is warranted if extension is limited to 5 degrees; a 10 percent rating is warranted if extension is limited to 10 degrees; a 20 percent rating is warranted if extension is limited to 15 degrees; a 30 percent rating is warranted if extension is limited to 20 degrees; a 40 percent rating is warranted if extension is limited to 30 degrees; and a 50 percent rating is warranted if extension is limited to 45 degrees.  38 C.F.R. § 4.71a (Diagnostic Code 5261).  Full range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71 (Plate II) (2011).  Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran filed his claim for increase in September 2006.  An April 2006 VA treatment record showed that the Veteran had a complaint of right knee pain.  Although the joint was stable to medial and lateral stress, anterior drawer was positive.  The Veteran had pain on active and passive motion.  It was thought that corrective surgery would be necessitated.  A July 2006 VA MRI revealed ligament tears, arthritis, and chondromalacia patella.  In August 2006, the Veteran reported that he was having problems with his right knee and was unable to walk well because of instability.  He had been using a brace but it no longer fit.  A September 2006 private treatment record from Dr. M.A. included a diagnosis of degenerative arthritis of the right knee.  Dr. M.A. noted that the Veteran was awaiting possible surgery.

In October 2006, the Veteran underwent VA examination in connection with the claims.  He complained of pain, instability and regular flare-ups.  It was noted that the Veteran used a cane and brace for ambulation.  Physical examination revealed an antalgic gait, loss of normal curvature, crepitus, slight effusion, and tenderness to palpation.  Extension was to 10 degrees and flexion was to 120 degrees with pain at 90 degrees.  The examiner stated that the Veteran had pain with range of motion and the knee was unstable.  There was evidence of weakness, lack of endurance, fatigue, and incoordination with repetition, but no additional loss of range of motion other than noted.  The diagnosis was chronic anterior cruciate ligament tear and lateral meniscus tear with degenerative changes, chondromalacia and small effusion.

Thereafter, the Veteran continued to receive treatment for right knee problems at the Dublin VAMC.  In March 2007, it was noted that the Veteran had instability in the right knee even when using a brace.  An April 2007 treatment record showed that the Veteran had range of motion of the right knee from zero to 110 degrees.  Instability testing was negative except for the anterior drawer test.  In a May 2007 treatment record, the lateral instability was characterized as mild although anteroposterior knee instability was more pronounced.  The Veteran had range of motion from zero to 90 degrees at that time.  The diagnosis was degenerative arthritis of the right knee with instability.  In July 2007, Dr. M.A. diagnosed degenerative arthritis of the right knee and noted that the Veteran had an unsteady gait.

In December 2007, the Veteran underwent additional VA examination of the right knee by the same examiner who conducted the October 2006 examination.  The examiner reiterated the Veteran's history and it was noted that he complained of right knee pain, swelling, and locking.  Physical examination of the right knee revealed crepitus and pain on motion.  The Veteran could extend the right knee to zero degrees and flex to 90 degrees with pain at 90 degrees.  Although repetition produced increased pain, weakness, lack of endurance, fatigue, and incoordination, the examiner stated that there was no additional loss of range of motion as flexion was still to 90 degrees.  McMurray's test was positive and the examiner stated that the right knee was unstable.  X-rays showed that degenerative changes were present.  The examiner provided a diagnosis of tricompartmental degenerative changes of the right knee with instability.  

Subsequently, in October 2008, private physician Dr. R.S.P. indicated that the Veteran was scheduled for a total replacement of his right knee.  On October 31, 2008, the surgery took place.

In consideration of the evidence of record, the Board concludes that a rating in excess of 10 percent is not warranted for arthritis of the right knee, prior to October 21, 2008.  Although, at times, the Veteran exhibited full extension of the right knee, his extension was limited to 10 degrees at the October 2006 VA examination.  Thus, based on that finding, a 10 percent rating is warranted for arthritis based on limitation of extension of the affected joint.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5010, 5261).

At no time prior to October 31, 2008, does the evidence suggest that the Veteran had flexion limited to approximately 60 or 45 degrees or extension limited to approximately 15 degrees.  This is so even with consideration of painful motion and other factors.  The VA examiner, in both instances, found that no additional functional loss or range of motion was present with consideration of the Veteran's painful motion, repetitive motion, or other factors.  He did experience pain, weakness, lack of endurance, fatigue, and incoordination; however, these symptoms do not result in higher ratings unless they actually result in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  As this is not the case with the Veteran, a rating in excess of 10 percent and separate ratings for limitation of extension and flexion are not warranted at any time during the rating period on appeal prior to October 31, 2008.  The benefit-of-the-doubt doctrine does not apply to this aspect of the claim as the preponderance of the evidence is against a rating in excess of 10 percent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's right knee arthritis has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

Entitlement to an effective date of February 3, 2004, for the award of a 30 percent rating for bilateral pes planus with plantar warts and calluses, is granted, subject to laws and regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for arthritis of the right knee prior to October 31, 2008, is denied.


REMAND

As noted in the introduction, additional evidence, in the form of private treatment records and VA treatment records and examination reports, was received by the RO subsequent to the August 2009 SSOC and prior to the transfer of the claims file to the Board in December 2011.  The additional evidence is relevant to both the issue of entitlement to an increased rating for bilateral pes planus with plantar warts and calluses, currently evaluated as 30 percent disabling, and the issue of entitlement to an increased rating for right total knee replacement, currently evaluated as 30 percent disabling.  In fact, a cursory review of the evidence reveals that VA compensation examinations for both claims were conducted after the SSOC was issued and not thereafter considered by the RO.

In situations like this, when the additional evidence is relevant and not duplicative, the RO must furnish another SSOC as provided in 38 C.F.R. § 19.31.  See 38 C.F.R. § 19.37.  At one point, it appears that the Veteran attempted to waive RO consideration of any additional evidence.  In September 2009, he checked a box indicating that he waived consideration by the RO of all pertinent evidence submitted after the formal appeal under the provisions of 38 C.F.R. § 20.1304(c) (2011).  Although there is no indication that the Veteran intended the waiver to apply to over one and a half years of additional development, including VA compensation examinations, the waiver process of section 20.1304(c) only applies to evidence submitted following notification of certification of the transfer of records to the Board.  There is no similar waiver process in the regulations for evidence received prior to transfer of records to the Board.  Thus, the Board finds that these two rating claims must be remanded for RO consideration of the evidence added to the record since the August 2009 SSOC and an issuance of another SSOC in compliance with 38 C.F.R. § 19.31.

As the claims must be remanded for the foregoing reasons, any recent VA treatment record should be obtained and the Veteran should be scheduled for current examinations of his right knee and feet.

Additionally, in July 2007 the Veteran filed a notice of disagreement (NOD) with the December 2006 rating decision that denied entitlement to a rating in excess of 10 percent for instability of the right knee.  When an appellant files a timely NOD and there is no issuance of a statement of the case (SOC), the Board should remand, rather than refer, the issue to the RO for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (holding that the Board should remand, and not refer, an issue to the RO for the issuance an SOC when a liberal reading of a filing by the appellant reveals that he or she is expressing timely disagreement with the RO's rating decision).  Therefore, on remand, the RO/AMC should issue an SOC on the Veteran's claim for entitlement to a rating in excess of 10 percent for instability of the right knee prior to October 31, 2008.

Accordingly, these issues are REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records related to his right knee and feet, dated since September 2010.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination of his right knee and feet.  The claims file should be made available to and reviewed by the examiner.  All indicated tests, including x-rays if warranted, should be completed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected right total knee replacement.  

The examiner should provide the ranges of motion of the Veteran's right knee in degrees.  The examiner should also note whether - upon repetitive motion of the Veteran's right knee - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the right knee is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should also state whether there is any evidence of recurrent subluxation or lateral instability of the right knee, and if so, to what extent.  

The examiner should also specifically state whether the Veteran has any chronic residuals as a result of his total right knee replacement, to specifically include severe painful motion or weakness in the affected extremity.  

The examiner should identify all residuals attributable to the Veteran's pes planus.  The examiner should state whether or not there is evidence of marked pronation; extreme tenderness of plantar surfaces of the feet; marked inward displacement and severe spasm of the tendo achilles on manipulation, not improved by orthopedic shoes or appliances.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action. 

4.  Provide the Veteran and his representative with a Statement of the Case on the issue of entitlement to a rating in excess of 10 percent for instability of the right knee prior to October 31, 2008.  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board for further appellate procedure.

5.  Finally, re-adjudicate the issues of entitlement to an increased rating for bilateral pes planus with plantar warts and calluses, currently evaluated as 30 percent disabling, and entitlement to an increased rating for right total knee replacement, currently evaluated as 30 percent disabling from January 1, 2010 forward, with consideration of the additional evidence received since the August 2009 SSOC.  If the benefits sought are not granted, furnish the Veteran and his representative with a SSOC and afford them an opportunity to respond before the record is returned to the Board for further review. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


